Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
                Elected Invention Allowable, Some Claims No Longer Considered Withdrawn
Based on the Supplemental Amendment filed 2/9/2022, Claims 1-3, 5-13, 18, 19, 21, 22, 24-31, 36, 37, and 39 would be allowable. The restriction requirements withdrawing specie claims depending from independent claims 1 or independent claim 22 as initially set forth in the Office action mailed on 12/4/2020 AND then corrected in an amended election/restriction as set forth in the non-final action mailed on 5/12/2021, have been reconsidered in view of the allowability of claims1-3, 5-13, 18, 19, 21, 22, 24-31, 36, 37, and 39 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the corrected restriction requirement of 5/12/2021 is withdrawn.  Dependent specie Claims 17, 20, 35, and 38, directed to remaining roller applicator species are no longer withdrawn from consideration because the specie claims appear to require all the limitations of the allowable claim(s). However, Method claims 40-46 and Form and Seal Machine claims 47 and 48, remain withdrawn from consideration because claims 40-46 as well as 47 and 48 DO NOT require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
In light of allowable subject matter noted below, a new title is suggested: --System For Applying Agent To A Plastic Web-- or --System For Applying Fragrance Agent To A Plastic Web--.

All issues under 35 USC 112 absent those noted below have been withdrawn in view of claim amendments filed 12/21/2021 and/or 2/9/2022 or have been withdrawn in good faith to move the case forward in prosecution. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-3, 5-13, 17-22, 24-31, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “the gravitational bottom” lacks antecedent basis.
In claim 1, line 12, “the fluid spreader” lacks antecedent basis.

In claim 18, consistent with the preamble of preceding claims, the preamble should be amended to recite --The system of claim 1--.
In claim 19, consistent with the preamble of preceding claims, the preamble should be amended to recite --The system of claim 1--.
In claim 20, consistent with the preamble of preceding claims, the preamble should be amended to recite --The system of claim 1--.
In claim 21, consistent with the preamble of preceding claims, the preamble should be amended to recite --The system of claim 1--.
In claim 22, lines 4-5, “the gravitational bottom” lacks antecedent basis. 
Claim 31 depends from cancelled claim 23.  It is unclear as to the claim dependency?
Claim 35 depends from cancelled claim 34.  It is unclear as to the claim dependency?
In claim 35, last line, “the bristles” lack antecedent basis.

Allowable Subject Matter
Claims 1-3, 5-13, 17-22, 24-31, and 35-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-3, 5-13, and 17-21 would be allowable because the combined prior art while setting forth a system applying fragrance to a web comprising combined features of a fragrance or malodor control agent application system comprising a control module connect to a pump, a storage tank for storing the agent, and an applicator, the applicator comprising a spindle with internal cavity extending through a body to the spindle in a first direction and weep holes 
Claims 22, 24-31, and 35-39 would be allowable because the combined prior art while setting forth an applicator comprising a fluid spreader having hollow interior capable of storing fragrance or malodor control agent, weep holes, a bracket, a spindle rotatably connected to the bracket and the bracket having an internal cavity that extends through the bracket and the internal cavity having a first internal cavity and a second internal cavity and a first opening in fluid connection to the first internal cavity and second opening in a second direction, the first internal cavity in communication with the second internal cavity  radially extending between the first internal cavity and exterior of the spindle, the prior art does not teach or suggest the fluid spreader having a hollow interior storing agent with at least one bristle extending from a gravitational bottom and at least one weep hole located at the gravitational bottom of the fluid spreader.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered moot in light of the above denoted allowable subject matter.  Any issues of rejoinder have been indirectly addressed above in light of the comments under the heading election/restriction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/14/2022